Citation Nr: 1232275	
Decision Date: 09/19/12    Archive Date: 09/24/12

DOCKET NO.  12-03 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to nonservice-connected death pension benefits.


WITNESSES AT HEARING ON APPEAL

Appellant & Appellant's Daughter


ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1943 until February 1946.  He was wounded in action in Okinawa.  The appellant is his widow.

These matters come before the Board of Veterans' Appeals (Board) from multiple January 2011decisions of the Department of Veterans' Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.  In a January 2011 rating decision, the RO, in pertinent part, denied the Appellant entitlement to service connection for the cause of the Veteran's death.  In a separate January 2011 administrative decision, the RO found that the appellant's countable income exceeded the maximum annual pension rate (MAPR) set by law, and thus denied entitlement to a nonservice-connected death pension.

In July 2012, the appellant and her daughter testified at a hearing before the undersigned at the RO.  A transcript has been associated with the claims file.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died in December 2009; the immediate cause of death was a recurrent urinary tract infection (UTI).

2.  At the time of the Veteran's death, service connection was in effect for the following disabilities: posttraumatic stress disorder (PTSD), rated 50 percent disabling, effective May 8, 2009; bilateral hearing loss, rated 50 percent disabling, effective May 8, 2009; and scars from a gunshot wound to the crest of the right ilium affecting Muscle Groups XVII and XIX, rated 40 percent disabling, effective February 24, 1947.  His combined disability rating was 90 percent.

3.  The Veteran's fatal recurrent urinary tract infection was not the result of an in-service disease or injury.

4.  A service-connected disability was not a principal or contributory cause of the Veteran's death.

5.  The appellant's annual income exceeds the maximum annual income for pension benefits.


CONCLUSIONS OF LAW

1.  The criteria for service connection for the cause of the Veteran's death are not met.  38 U.S.C.A. §§ 1110, 1310, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.312 (2011).

2.  The basic income eligibility requirements for nonservice-connected death pension benefits are not met.  38 U.S.C.A. §§ 1501, 1503, 1521, 1541, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.3(a), 3.23, 3.271, 3.272, 3.273 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also 73 Fed. Reg. 23,353 (Apr. 30, 2008) (eliminating the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim for claims pending before VA on or after May 30, 2008).  

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Initially, as concerning the appellant's claim for nonservice-connected death pension benefits, the appellant's claim has been denied due to excessive income.  She does not dispute the amount of her income or that it exceeds the limits for payment of pension.  Hence, this case does not turn on the facts, but on an interpretation of the law.  As the law is dispositive of the matter on appeal, the duties to notify and assist imposed by the VCAA are not applicable to the issue of entitlement to nonservice-connected death pension benefits.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).

As to the claim for service connection for the cause of the Veteran's death, the RO notified the appellant of the evidence needed to substantiate her claim in a pre-adjudication letter dated in December 2010.  This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist her in obtaining and the evidence she was expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 has been amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  In any event, the December 2010 letter complied with this requirement.

In the context of a claim for service connection for the cause of a Veteran's death, section 5103(a) notice must be tailored to the claim.  The notice should include (1) a statement of the disabilities, if any, for which a Veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a claim for service connection for the cause of a Veteran's death based on a previously service-connected disability; and (3) an explanation of the evidence and information required to substantiate a claim for service connection for the cause of a Veteran's death based on a disability not yet service-connected.  Unlike a claim to reopen, an original claim for service connection for the cause of a Veteran's death imposes upon VA no obligation to inform a claimant who submits a nondetailed application of the specific reasons why any claim made during the deceased Veteran's lifetime was not granted.  Where a claimant submits a detailed application for benefits, VA must provide a detailed response.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).

In the December 2010 letter, the appellant was provided an explanation of the evidence and information required to substantiate her claim based on a previously service-connected disability, and was notified of the disabilities for which the Veteran was service-connected at the time of his death.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination, including records of treatment for the condition that led to the Veteran's death.  The appellant indicated during her July 2012 Travel Board hearing that the Veteran received treatment beginning in 1976 from a private provider, Dr. B.M. Wallisian, but that Dr. Wallisian was deceased and she was unable to obtain any records from that treatment.

The claims file also contains the Veteran's death certificate.  Moreover, the appellant's statements in support of the claim are of record, including testimony provided at a July 2012 hearing before the undersigned.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

In a cause of death claim, VA has a duty to obtain a medical opinion if such is needed to assist the appellant in substantiating the claim.  DeLaRosa v. Peake, 515 F.3d 1319 (Fed. Cir. 2008).  In DeLaRosa the Federal Circuit held that an opinion was not needed where "the even more restrictive" test of 38 U.S.C.A. § 5103A(d) was not met.  DeLaRosa v. Peake, at 1322.  Under the § 5103A(d) test, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d).  The Federal Circuit has held that an appellant's assertion that one condition was caused by another was insufficient to trigger the duty to provide an examination or get an opinion.  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).

In the instant case, the only evidence relating the Veteran's death to a service connected disability consists of the appellant's rather vague opinion to that effect.  Her opinion is insufficient to trigger the duty to obtain an opinion.  Waters, DeLaRosa.  There is no indication of evidence that service-connected disabilities caused or contributed to the cause of the Veteran's death.

The provisions of 38 C.F.R. § 3.103(c)(2) (2011) impose, two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues, and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).  During the July 2012 hearing, the undersigned fully explained the issues and sought out any existing evidence not of record that could have supported the appellant's claim.  The appellant was advised to obtain a medical opinion supporting her claim.  As such, the Board fully complied with the duties imposed by 38 C.F.R. § 3.103.

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Service Connection for the Cause of Death

Pursuant to 38 U.S.C.A. § 1310, Dependency and Indemnity Compensation (DIC) is paid to a surviving spouse of a qualifying Veteran who died from a service-connected disability.  See Darby v. Brown, 10 Vet. App. 243, 245 (1997).

Entitlement to DIC based on service connection for the cause of death is determined in accordance with the law applicable to determinations of entitlement to compensation for service connected disability or death in Chapter 11 of 38 U.S.C.A.

The death of a Veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  The service-connected disability is considered the principle cause of death when such disability, either singly or jointly with another condition, was the immediate or underlying cause of death or was etiologically related to the cause of death.  To be a contributory cause of death, it must be shown that the service-connected disability contributed substantially or materially to death, that it combined to cause death, or that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312.

In determining whether the disability that resulted in the death of a Veteran was the result of active service, the laws and regulations pertaining to basic service connection apply.  38 U.S.C.A. § 1310.

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

In a DIC claim based on cause of death, the first requirement for service connection, evidence of a current disability, will always have been met (the current disability being the condition that caused the Veteran to die).  Carbino v. Gober, 10 Vet. App. 507, 509 (1997), aff'd sub nom. Carbino v. West, 168 F.3d 32 (Fed. Cir. 1999).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (providing that lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau, 492 F.3d at 1377; see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (holding that "the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, 6 Vet. App. at 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran died in December 2009.  His death certificate lists the immediate cause of death as a recurrent UTI.  There were no other conditions listed as contributing to his death.  

The service treatment records are negative for any genitourinary condition.  

At the time of his death, the Veteran was service-connected for PTSD, hearing loss, and scars and muscle injuries resulting from a gunshot wound.  His PTSD was rated 50 percent disabling, as was his hearing loss.  His scarring and muscle injuries were together rated 40 percent disabling.  None of these service-connected disabilities were listed on the death certificate as causing or contributing to his death.  There is no medical evidence of record to suggest that these service-connected disabilities were a causative or contributing factor to his death.  

The medical evidence shows that the Veteran began to experience kidney stones in 1971, and had a history of urinary retention leading to bladder infections beginning in October 2007; both of these conditions developed many years after service, and there is no suggestion that they were related to any service-connected disability.  

The appellant stated during her July 2012 hearing, that the totality of the Veteran's disabilities made him more susceptible to the recurrent UTI that caused his death.  As a lay person; however, her opinion in not competent evidence of a relationship between his service-connected disabilities and his recurrent UTI.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (providing that a layperson is competent to report on that of which he or she has personal knowledge); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (holding that a layperson may speak to etiology in those limited circumstances where a nexus is obvious merely through observation, such as a fall leading to a broken leg).  It would require medical expertise to say that the service connected disabilities contributed to the Veteran's death.

There is no competent evidence that the service-connected disabilities caused or contributed to the Veteran's death, the remaining question is whether benefits are payable on the basis of the recurrent UTI.

Service treatment records indicate that the Veteran suffered a shell fragment wound to the crest at the right ilium during combat in Okinawa.  His February 1946 separation examination noted the scars from the fragment wound, but also indicated that his genitourinary system was negative for symptomatology, and that no further examination was necessary.

At a VA examination in February 1947, it was noted that the medical history was negative since service, but that he was unemployed.  On examination he was noted to have weakness of the right leg, and his gunshot wound was described as severe.

VA treatment records indicate that the Veteran began to experience kidney stones in 1971, and that in October 2007, he developed urinary retention leading to frequent bladder infections.  There is no evidence of any earlier treatment for any genitourinary condition.  

The appellant testified that the Veteran experienced abdominal pain from the time he got out of service, but she also acknowledged during her hearing that he did not have kidney stones or urinary tract infections at that time.  

There is no other medical or lay evidence of earlier symptoms of a recurrent UTI.

VA examinations in July 2009, show that the Veteran reported ongoing pain from his gunshot wounds and was noted to have had a long history of psychiatric symptoms, including violent behavior.  Consistent with the testimony of the appellant and her daughter, the Veteran was noted to have been socially withdrawn.

The absence of any evidence for more than two decades after service weighs the evidence against a finding that the Veteran's fatal recurrent UTI was present in service or in the year or years immediately after service.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

As noted above, it is the appellant's contention that the Veteran's recurrent UTI was related to his service-connected disabilities.  She asserts that the original fragment wound caused the UTI, and that the totality of his disabilities so weakened him that he could not fight off the infection.  The Board appreciates the appellant's position, but is unable to accept her opinion as competent medical evidence.  As a layperson, she is not competent to opine as to the etiology of the infection that caused the Veteran's death.  Jandreau, 492 F.3d 1372, 1376-77.

The appellant also has indicated that a doctor who removed a large kidney stone in 2009 indicated that the stone had been "growing for a long time" and could have been there for years.  While the appellant is competent to relate the doctor's medical opinion, Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011), such an opinion is fully consistent with the evidence that the Veteran began developing kidney stones in 1971, twenty-five years after his separation from service.  The 2009 kidney stone removal was 63 years after the Veteran's separation.

The record including evidence introduced at the hearing by the Veteran's daughter, shows that the Veteran had heroic service and suffered throughout the remainder of his life from injuries sustained as a result of that service.  The evidence weighs against a link between the cause of his death and that service.  There is no competent evidence that his service connected disabilities caused or contributed to his death, or that the conditions that caused his death were related to service.  Absent such a link, VA cannot grant the benefit sought.

For the foregoing reasons, the preponderance of the evidence is against the appellant's claim.  The benefit-of-the-doubt doctrine is therefore not applicable and the claim for service connection for the cause of the Veteran's death must be denied.  See 38 U.S.C.A. § 5107(b); see also Gilbert, 1 Vet. App. at 55-57.

Nonservice-Connected Death Pension Benefits

The surviving spouse of a Veteran who meets the wartime service requirements will be paid the maximum rate of pension, reduced by the amount of her countable income.  38 U.S.C.A. § 1541; 38 C.F.R. §§ 3.23, 3.273.

Basic entitlement to such pension exists if, among other things, the appellant's income is not in excess of the maximum annual pension rate specified in 38 C.F.R. § 3.23; 38 U.S.C.A. § 1521(a), (b); 38 C.F.R. § 3.3(a)(3).  The MAPR is published in Appendix B of VA Manual M21-1 (M21-1) and is to be given the same force and effect as published in VA regulations.  38 C.F.R. § 3.21.

Payments of any kind from any source shall be counted as income during the 12-month annualization period in which received, unless specifically excluded.  38 C.F.R. § 3.271.  For the purpose of determining initial entitlement, the monthly rate of pension shall be computed by reducing the applicable maximum pension rate by the countable income on the effective date of entitlement and dividing the remainder by twelve.  38 C.F.R. § 3.273(a).  Nonrecurring income (income received on a one-time basis) will be counted, for pension purposes, for a full 12-month annualization period following receipt of the income.  38 C.F.R. § 3.271(c).

Income from Social Security Administration (SSA) benefits is not specifically excluded under 38 C.F.R. § 3.272, and therefore is included as countable income.  Certain unreimbursed medical expenses (in excess of five percent of the MAPR) may be excluded from countable income for the same 12-month annualization period to the extent they were paid.  38 C.F.R. § 3.272 (2011).

The Veteran passed away in December 2009.  In January 2010, the appellant filed a claim for death pension benefits.

From December 1, 2009 through December 1, 2011, the MAPR for a surviving spouse with no dependents was $7,933.00.  See 38 C.F.R. § 3.23(a)(5); M21-1, Part I, Appendix B, Section A.  Since there was no cost of living increase given for 2010, the MAPR did not change on December 1, 2010.  This is the MAPR in effect at the time VA received the appellant's claim.  Five percent of this MAPR is $397.00.

SSA has reported that beginning January 1, 2010, the appellant received SSA payments of $602.80 monthly, or $7,233.60 annually.  The Board notes in this regard that, on two separate submissions, the appellant reported receipt of $223.00 and $418.00, respectively.  Even assuming that she received the lowest of these amounts, her income would have exceeded the MAPR during the entire period at issue in this appeal.

The appellant has acknowledged receipt of $1,222.00 per month in United States Civil Service income (annual total of $14,664.00), and annual dividends and interest of $40,000.00.  Additionally, she has reported that she held a $1,000,000 trust, from which she withdrew funds when necessary.  As such, without considering funds removed from the trust, and with consideration of recurring allowable expenses, the appellant's income far exceeds the MAPR.

By law countable income is determined by calculating gross income, not net income, and only the expenses enumerated in the law and regulations can be deducted from reported income. 

The appellant also listed expenses related to the Veteran's death.  The costs of the Veteran's burial and final expenses paid by the appellant are deductable from her countable income.  38 C.F.R. § 3.272(h) (2011).  The appellant reported that the funeral and burial expenses were $3,798.00.  VA paid the appellant $1,125.00 following her application for burial benefits.  As a result, reducing her expenses by the amount paid by VA, deductable funeral and burial expenses total $2,673.00.  

The RO also considered the appellant's medical expenses, totaling $2,265.00.  

Even reducing the totals by $4,938.00 to account for medical expenses and funeral and burial expenses, the appellant's income clearly exceeds the MAPR of $7,933.00.  It would also clearly exceed the MAPR effective December 1, 2011, which is $8,219.00.

At her July 2012 hearing, the appellant did not dispute the RO's findings concerning her income.  Rather, she testified that she believed her income should be unrelated to her claim.  She also indicated that she felt that the pension was wounded because the Veteran was badly wounded in World War II.

VA can only pay benefits where the statutory requirements for payment of those benefits are met.  Harvey v. Brown, 6 Vet. App. 416, 424 (1994); see also McTighe v. Brown, 7 Vet. App. 29, 30 (1994) (citing Office of Personnel Management (OPM) v. Richmond, 496 U.S. 414, 424(1990) (stating payment of government benefits must be authorized by statute)).  There is no statutory or regulatory provision for payment of death pension benefits where the income limits are exceeded.  Where, as here, the law is dispositive, the matter on appeal must be terminated or denied as without legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Therefore, the claim for nonservice-connected disability pension benefits must be denied.


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.

Entitlement to nonservice-connected death pension benefits is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


